DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s reply filed on 1/7/2021 has been acknowledged. Claims 14-34 are pending. Claims 1-13 were cancelled. Claims 14, 31-23, 25, and 32 have been amended.
	Claims 14-34 are under examination.

Rejections Withdrawn
The rejection of claims 32-33 under 35 U.S.C. 101, is withdrawn in view of applicant’s amendment to the claims.
The rejection of claims 21-24, and 32-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendment to the claims.

Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-30, and 32-33, remain/are rejected under 35 U.S.C. 102 as being unpatentable over Weiskopf (WO 2015/138600 A2; IDS filed 12/31//2018) and further evidenced by Zhang (PLoS One. 2016 Apr 19).

Applicant’s Arguments against Rejection of Claims 14-30 and 32-33 under 35 USC § 102(a)(1)
The response states that the anti-SIRPα antibody of the present invention has a dual mechanism of action. One of the mechanisms of action includes a direct action on a tumor, such as a cell-killing action or a cell movement-suppressing action, through induction of antibody-dependent-cellular cytotoxicity (ADCC) and antibody-dependent-cellular phagocytosis (ADCP) activities by the anti-SIRPα antibody (also see paragraphs [0013], [0025], [0042], and [0043] of the present application). 
In addition, the antitumor agent of the present invention has the ability to exhibit an antitumor effect not only on cancer cells expressing SIRPα but also on tumor cells not expressing the SIRPα (also see paragraph [0013] of the present application). Claim 14 specifies this by reciting that the antibody induces antibody-dependent-cellular phagocytosis (ADCP) activities on tumor cells. 
Weiskopf et al., on the other hand, refers to the use of KWAR23, a monoclonal CD47- blocking anti-human SIRPα antibody. KWAR23 is a bi-specific antibody targeted to CD47 expressed on cancer cells and V domain of SIRPα expressed on macrophage cells. Weiskopf et al. does refer to KWAR23 enhancing ADCP and ADCC of cancer targeting antibodies, such as anti-CD20, anti-Her2, and anti-CD70 (see paragraph [0018] and [0019], and Figures 6A-6E). However, Weiskopf et al. fails to teach or suggest KWAR23 having a direct action on a tumor, such as a cell-killing action or a cell movement-suppressing action, through induction of ADCC and ADCP activities by the anti-SIRPα antibody itself. This is demonstrated in Examples 1 through 6 of the present application, which shows that the anti-SIRPα antibody has a dual mechanism without a combination of any other antibody, such as anti-CD20, anti-Her2, anti-CD70 or anti-EGFR. Thus, the antibodies of Weiskopf et 
Similar to claim 14, independent claims 23 and 25 recite an anti-SIRPα antibody having antibody-dependent-cellular phagocytosis (ADCP) activities on tumor cells. As mentioned above, Weiskopf et al. fails to teach or suggest this feature.

Response to Arguments
Applicant’s arguments have been carefully considered but are not persuasive. Applicant refers to paragraph [0043] in the response to show that the SIRPα antibody enhances the phagocytic ability of the macrophages on the cancer cells expressing SIRPα to exhibit ADCP activity, and further states that Weiskopf does not teach this feature.  
However, although Fig 6 of Weiskopf shows that KWAR23 induces antibody-dependent cellular phagocytosis in the presence of another antibody, it still meets the claimed function of enhancing ADCP. Furthermore, the bispecific antibodies shown in Fig. 4B, paragraph [0087], and paragraph [00150], for example, would meet the limitation of inducing antibody-dependent-cellular phagocytosis (ADCP) activities on tumor cells. The term “antibody” broadly encompasses a bispecific antibody. Weiskopf further teaches that the subject anti-SIRPa antibodies provided in Weiskopf, including KWAR23, can be used in the modulation of phagocytosis (e.g. inducing phagocytosis) (paragraph [00106]). 
Also, Applicant appears to argue the limitation not recited in the claims, e.g. having a direct action on a tumor, through induction of ADCC and ADCP by the anti-SIRPα itself.
Weiskopf also discloses that anti-SIRPα blocking antibodies significantly increase phagocytosis of cancer cells in vitro and in vivo (paragraph [0003]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-33 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Weiskopf (WO 2015/138600 A2; IDS filed 12/31//2018).

Applicant’s Arguments against Rejection of Claims 31 under 35 USC § 103
The response states that Weiskopf et al. fails to teach or suggest KWAR23 having direct action on a tumor, such as a cell-killing action or a cell movement-suppressing action, through induction of ADCC and ADCP activities by the anti-SIRPα antibody itself. The response further states that the present invention exhibits an antitumor effect on tumor cells not expressing the SIRPα, which Weiskopf also fails to teach or suggest. The response further states that the present invention recites an anti-SIRPα antibody having antibody-dependent-cellular phagocytosis activities on tumor cells, which Weiskopf fails to teach or suggest.

Response to Arguments
As discussed supra, Weiskopf teaches KWAR23, an anti SIRPα antibody, which induces antibody-dependent cellular phagocytosis, and further that this phagocytosis is applicable to cancer cells in general, including those not expressing SIRPα.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (J. Immunol. 187, 2268–2277, published 9/1/2011).
In regards to claims 14 and 34, Garcia teaches an anti-mouse SIRPα rat monoclonal antibody (page 2269, column 1, para 1). This antibody is the same antibody (SiRPα antibody A) disclosed in applicant’s specification (page 23, lines 4-6) and as such would have  all the properties claimed, as evidenced by the instant specification (page 23, lines 16-19 and working examples).
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HONG SANG/Primary Examiner, Art Unit 1643